Citation Nr: 1105398	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of 
back injury with disc herniation L5-S1.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board denied the Veteran's claim in February 2008.  In June 
2008, the Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2009 Memorandum 
Decision, the Court vacated the February 2008 Board decision and 
remanded the Veteran's case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the April 2009 Memorandum Decision, the Court determined that 
VA had failed to provide adequate notice to the Veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  Specifically, the Court indicated that 
the Veteran was not informed that he could submit lay or medical 
evidence demonstrating a worsening of the disability and the 
effect the worsening had on his employment and daily life in 
accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, in Vazquez-Flores, the Court held that VA must 
inform the claimant that, in order to substantiate a claim, he or 
she must provide (or ask the VA to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that such worsening has on the 
claimant's employment and daily life.  Further, if the diagnostic 
code under which the claimant is currently rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by providing the evidence described 
above (such as a specific measurement or test result), then VA 
must give at least general notice of that requirement.  
Additionally, VA must inform the Veteran that if he or she is 
assigned a higher rating, that rating will be determined by 
applying relevant diagnostic codes, which generally provide for 
disability ratings between 0 and 100 percent, based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  The notice must 
also provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id. at 43.  

However, subsequent to the Court's April 2009 Memorandum 
Decision, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision vacating and 
remanding the above-summarized decision of the Court.  See 
Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Specifically, the Federal Circuit held that only "generic 
notice," and not "Veteran-specific" notice is required under 38 
U.S.C.A. § 5103(a) in response to the "particular type of claim."  
With respect to a claim for an increased rating, such notice does 
not need to inform the claimant of the need to submit evidence 
concerning the effect of a service- connected disability on his 
or her "daily life" because only the average loss of earning 
capacity, and not impact on daily life, is subject to 
compensation under 38 U.S.C. § 1155.  Accordingly, the Federal 
Circuit vacated the decision of the Court insofar as it requires 
VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  Id.

Therefore, in the instant case, there has been an intervening 
change in the law with respect to the required VCAA notice in an 
increased rating claim.  The Federal Circuit recognizes three 
exceptions to the law of the case doctrine, to include when the 
controlling authority has since made a contrary decision of law.  
See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. 
Brown, 9 Vet. App. 33 (1996) (per curiam).  As such, the 
heightened VCAA notice requirements under Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are no longer required.

Even so, the Board finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination in order to 
determine the current nature and severity of his low back 
disability.  In this regard, the Board observes that he was last 
examined by VA in August 2004.  Since such time, the Veteran has 
alleged an increase in severity in his low back disability as 
evidenced by February 2009 and January 2010 statements.  
Moreover, an examination is necessary in order for the examiner 
to address all manifestations of the Veteran's low back disorder, 
to include any neurologic impairment and/or resulting 
incapacitating episodes, and the impact such has on his 
employability.  As such, a remand is necessary in order to 
schedule the Veteran for a VA examination so as to determine the 
current nature and severity of his service-connected low back 
disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The Board further observes that the Veteran receives treatment 
through the VA Medical Centers located in Miami, Florida, and San 
Juan, the Commonwealth of Puerto Rico.  Treatment records dated 
from August 2001 to June 2003 as well as sporadic records dated 
in 2009 and 2010 are of record.  Therefore, on remand, the 
Veteran should be requested to identify any outstanding treatment 
records relevant to his low back disability and, thereafter, all 
identified records, to include those from the Miami and San Juan 
VA Medical Centers dated from June 2003 to the present, should be 
obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his low back disability.  After securing 
any necessary authorization from him, 
obtain all identified treatment records, 
to include those from the Miami and San 
Juan VA Medical Centers dated from June 
2003 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be scheduled for an 
appropriate VA examination so as to 
determine the current severity of his low 
back disability, to include orthopedic and 
neurological findings.  The examiner should 
review the claims file and note that review 
in the report.  Any indicated studies 
should be performed.  The examination 
report must provide a complete rationale 
for all opinions.  The examiner is 
requested provide the following 
information:

(a)  Identify and describe in detail all 
residuals attributable to the Veteran's 
service-connected low back disability.

(b)  Report range of motion measurements 
for the thoracolumbar spine in degrees.

(c)  Note any pain, weakened movement, 
excess movement, excess fatigability, or 
incoordination on movement.  Describe 
whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  If 
there is no pain, limitation of motion, or 
other limitation of function, that should 
be noted in the report.

(d)  Identify all neurological residuals 
relating to the Veteran's low back 
disability, to include any bowel or bladder 
impairment.  With regard to any 
neurological disability resulting from the 
service-connected low back disability, the 
specific nerve affected should be 
specified, and the degree of paralysis.  To 
the extent the Veteran has more than one 
cause for neurological symptoms, the 
examiner should, if possible, identify 
which symptoms are residuals of the spine 
disability, and which are the result of 
some other causation.

(e)  Report whether the Veteran has any 
incapacitating episodes as a result of his 
service-connected low back disability and 
the frequency of such episodes.  (An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician). 

(f)  Describe the impact the Veteran's 
service-connected low back disability has 
on his employability.

All opinions expressed should be 
accompanied by supporting rationale.   

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

